DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Acknowledgment is made that claims 1, 3, 5-8, 10-15, 17, 19 and 20 are amended.  Claims 2, 9 and 16 are canceled.  Claims 1, 3-8, 10-15 and 17-20 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 8/19/2022 have been fully considered.

Claim Rejections under 35 USC § 102
Claims 1, 2, 7-9 and 14-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brown et al. (US 2007/0174866), hereinafter Brown.

Claim 1 has been amended with the following features:
“A method comprising: 
receiving, at a client-side media player, user preferences and stream provider rules, wherein the stream provider rules are unrelated to the user preferences; 
receiving, at a client-side media player, a plurality of different media streams; 
assembling at the client- side media player, user preferred content included in the plurality of different streams into a single playout stream based on the stream provider rules.” (Emphasis added)

Claims 8 and 15 are amended with similar limitations.

On page 10 of the Remarks, applicant argues Brown fails to teach the above cited amendment features, especially Brown fails to teach a client-side media player that assembles user preferred content from multiple media streams based on stream provider rules.  Applicant’s arguments are persuasive, therefore, a new ground of rejection is made in light of the amendment.

Dependent claims 2-7, 9-14 and 16-20
Applicant argues these claims conditionally based on the arguments presented to their parent claim(s). Applicant’s arguments are persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5-6, 8, 12-15 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boulter et al. (US 9,443,266), hereinafter Boulter in view of Brown (US 2007/0174866).

As for claim 1, Boulter teaches a method comprising:
receiving, at a client-side media player, user preferences and stream provider rules, wherein the stream provider rules are unrelated to the user preferences  (col. 3, lines 42-45 describe an interface e.g. LAUNCHcast Player provides user feedback and indication of song preference; col. 4, lines 56-62 describe a user rates a song, an artist and an album; col. 5, lines 1-4 describe a user’s preferences; col. 6, lines 4-9 describe the user launches his client player to open a call to the playlist generator servlet and  start the process of select the actual playlist data object from the database; col. 8, lines 35-67 describe algorithms are applied to calculate the maximum number of song available from an explicit and implicit song lists; col. 11, lines 45-54 describe if the user has not hear an ad, an ad path is added to the user’s Window Media client.  The algorithms and inserted ad are construed as provider rules);
receiving, at a client-side media player, a plurality of different media streams (col. 4, lines 3-15 describe a player requests media content from different sources e.g. a database and a media content library);
assembling at the client- side media player, user preferred content included in the plurality of different streams into a single playout stream based on the stream provider rules (col. 9, lines 26-67 and col. 10, lines 1-3 and lines 20-23 describe a song is picked using formulas and the playlist is saved to the database from which the user retrieves the playlist).
Boulter fails to teach outputting a single playout stream to a user interface.
However, it is well known in the art, to render content on a user interface, as evidenced by Brown.
Brown discloses
outputting the single playout stream to a user interface (paragraphs [0027]-[0028] and [0030] describes a playlist engine on a client device instructs a media player on the client to retrieve a particular content selection and the client generates a playlist).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Brown for displaying content on an interface. The teachings of Brown, when implemented in the Boulter system, will allow one of ordinary skill in the art to execute media content by a client’s application. One of ordinary skill in the art would be motivated to utilize the teachings of Brown in the Boulter system in order to present a playlist to a user.

As for claim 205, the combined system of Boulter and Brown teaches 
wherein the stream provider rules define an order in which portions of a plurality of different media streams are assembled into a single playout stream (col. 10, lines 1-3 describe a song is added to the final list of songs for the playlist and the order in which the song was picked for the playlist is marked).

As for claim 6, Boulter teaches all the limitations set forth above except wherein a plurality of different media streams includes a plurality of streaming media radio stations having a same genre, but different formats.
However, it is well known in the art, to provide media content according to a user preferences, as evidenced by Brown.
 Brown discloses wherein a plurality of different media streams includes a plurality of streaming media radio stations having a same genre, but different formats (paragraph [0036] describes the client is enable to receive audio or video data stream from an internet radio station through the use of icons indicating the station genre).  
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Brown for selecting content based on a user preferences. The teachings of Brown, when implemented in the Boulter system, will allow one of ordinary skill in the art to provide a user with content that is closed to their interest. One of ordinary skill in the art would be motivated to utilize the teachings of Brown in the Boulter system in order to arrange a playlist that are matched to a user’s interest.


As for claim 8, Boulter teaches a client-side device comprising:
receiving, at a client-side media player, user preferences and stream provider rules, wherein the stream provider rules are unrelated to the user preferences  (col. 3, lines 42-45 describe an interface e.g. LAUNCHcast Player provides user feedback and indication of song preference; col. 4, lines 56-62 describe a user rates a song, an artist and an album; col. 5, lines 1-4 describe a user’s preferences; col. 6, lines 4-9 describe the user launches his client player to open a call to the playlist generator servlet and  start the process of select the actual playlist data object from the database; col. 8, lines 35-67 describe algorithms are applied to calculate the maximum number of song available from an explicit and implicit song lists; col. 11, lines 45-54 describe if the user has not hear an ad, an ad path is added to the user’s Window Media client.  The algorithms and inserted ad are construed as provider rules);
receiving, at a client-side media player, a plurality of different media streams (col. 4, lines 3-15 describe a player requests media content from different sources e.g. a database and a media content library);
assembling at the client- side media player, user preferred content included in the plurality of different streams into a single playout stream based on the stream provider rules (col. 9, lines 26-67 and col. 10, lines 1-3 and lines 20-23 describe a song is picked using formulas and the playlist is saved to the database from which the user retrieves the playlist).
Boulter fails to teach
one or more processors; 
a network device coupled to said one or more processors for communication with a network; 
a memory device coupled to said one or more processors; 
program instructions residing in the memory device, the program instructions configured to implement a method including:
outputting a single playout stream to a user interface.
However, it is well known in the art, to render content on a user interface, as evidenced by Brown.
Brown discloses
one or more processors (Fig. 1, Client 110; paragraph [0104] describes a central processing unit); 
a network device coupled to said one or more processors for communication with a network (paragraphs [0035]-[0037] and [0103] describe hardware of the client to communicate with a network); 
a memory device coupled to said one or more processors (paragraph [0104] describes a machine-readable storage device); 
program instructions residing in the memory device, the program instructions configured to implement a method including (paragraph [0104] describes program stored in a machine readable storage device for execution by a processor):
outputting a single playout stream to a user interface (paragraphs [0027]-[0028] and [0030] describes a playlist engine on a client device instructs a media player on the client to retrieve a particular content selection and the client generates a playlist).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Brown for displaying content on an interface. The teachings of Brown, when implemented in the Boulter system, will allow one of ordinary skill in the art to execute media content by a client’s application. One of ordinary skill in the art would be motivated to utilize the teachings of Brown in the Boulter system in order to present a playlist to a user.

As for claim 122012, the combined system of Boulter and Brown teaches wherein the stream provider rules define an order in which portions of a plurality of different media streams are assembled into a single playout stream (Boulter: col. 10, lines 1-3 describe a song is added to the final list of songs for the playlist and the order in which the song was picked for the playlist is marked).

As for claim 13, Boulter teaches all the limitations set forth above except wherein a plurality of different media streams includes a plurality of streaming media radio stations having different genres.
However, it is well known in the art, to provide media content according to a user preferences, as evidenced by Brown.
Brown discloses wherein a plurality of different media streams includes a plurality of streaming media radio stations having different genres (paragraphs [0029] and [0036] describes the client is enable to receive audio or video data stream from an internet radio station which provides different genres, the received content form a playlist that includes multiple selections; paragraph [0038] describes the host includes a collection or library of content for distribution).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Brown for selecting content based on a user preferences. The teachings of Brown, when implemented in the Boulter system, will allow one of ordinary skill in the art to provide a user with content that is closed to their interest. One of ordinary skill in the art would be motivated to utilize the teachings of Brown in the Boulter system in order to arrange a playlist that are matched to a user’s interest.

As for claim 14, Boulter teaches all the limitations set forth above except wherein: at least one of a plurality of different media streams is one of an Internet Radio stream having a sequence 5programmed by a human, an Internet Radio stream having a sequence programmed by an algorithm using input from listener feedback, or an Internet Radio stream having a sequence programmed by a recommendation engine.
However, it is well known in the art, to arrange a program with sequences, as evidenced by Brown.
Brown discloses
wherein: at least one of the plurality of different media streams is one of an Internet Radio stream having a sequence 5programmed by a human (paragraph [0028] describes a user references a rule set that is used to generate a personalized internet radio station, a playlist engine uses the rule set and generates a sequence of songs and advertisements for the user to listen to), an Internet Radio stream having a sequence programmed by an algorithm using input from listener feedback (paragraph [0025] and [0027] describe a set of rules which is construed as an algorithm, the set of rules is used in playlisting engine to retrieve content responsive to the user interest), or an Internet Radio stream having a sequence programmed by a recommendation engine.  
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Brown for arranging a program based on a user input. The teachings of Brown, when implemented in the Boulter system, will allow one of ordinary skill in the art to provide a user with content that is closed to their interest. One of ordinary skill in the art would be motivated to utilize the teachings of Brown in the Boulter system in order to arrange a playlist that are matched to a user’s interest.

As for claim 20, the combined system of Boulter and Brown teaches wherein the plurality of different media streams includes a plurality of streaming media radio stations having different formats (Boulter: col. 10, lines 24-28 describe playlists are created from radio stations; col. 10, lines 41-46 describe the songs included in the playlist generation are stored in a cache with a hashtable including media formats).

As for  claims 15 and 19, the claims list all the same elements of claims 8 and 12, respectively, but in a non-transitory machine-readable storage medium; and program instructions residing in said non-transitory machine-readable storage medium (Brown: paragraph [0104] describes a computer program product embodied in a machine-readable storage device for execution by a processor to perform desired functions) configured to perform functions to carry the steps of rather than system form.  Therefore, the supporting rationale of the rejection to claims 8 and 12 apply equally as well to claims 15 and 19, respectively.

Claims 3, 10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boulter (US 9,443,266) in view of Brown (US 2007/0174866)  further in view of Liu (US 2009/0106442).

As for claim 3, the combined system of Boulter and Brown teaches wherein the stream provider rules define a criteria that is applied to the plurality of different media streams (Boulter: col. 8, lines  26-43 describe the determination of the number of songs to pick from each list using a formula).
The combined system of Boulter and Brown fails to teach wherein a criteria includes  a minimum amount of play time allotted to a media content.  
However, it is well known in the art, to provide options to a user to set a minimum amount of playing time of content provided by a provider, as evidenced by Liu.
Liu discloses
wherein a criteria includes  a minimum amount of play time allotted to a media content (paragraphs [0044], [0046] and [0054] describe a client retrieves and buffers media data of a channel that a user selects to watch, if there is an advertisement package corresponding to the channel, the client reads attribute information files in the advertisement package which includes minimum playing time of the advertisement package; paragraph [0101] describes a server provides the streaming media to the client).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Liu for providing requirement time to play media content provided by a server. The teachings of Liu, when implemented in the Brown system, will allow one of ordinary skill in the art to avoid a blank display area on a client during buffering time. One of ordinary skill in the art would be motivated to utilize the teachings of Liu in the Boulter and Brown system in order to make buffering process less boring, which improves service quality perceived by the user and produces advertisement income and commercial benefits for video contents providers and network living broadcasting operators (Liu: paragraph [0025]).

As for claim 10, the combined system of Boulter and Brown teaches wherein the stream provider rules define a criteria that is applied to the plurality of different media streams (Boulter: col. 8, lines  26-43 describe the determination of the number of songs to pick from each list using a formula).
The combined system of Boulter and Brown fails to teach where a criteria includes a minimum amount of play time allotted to a media content.  
However, it is well known in the art, to provide options to a user to set a minimum amount of playing time of content provided by a provider, as evidenced by Liu.
Liu discloses
where a criteria includes a minimum amount of play time allotted to a media content (paragraphs [0044], [0046] and [0054] describe a client retrieves and buffers media data of a channel that a user selects to watch, if there is an advertisement package corresponding to the channel, the client reads attribute information files in the advertisement package which includes minimum playing time of the advertisement package; paragraph [0101] describes a server provides the streaming media to the client).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Liu for providing requirement time to play media content provided by a server. The teachings of Liu, when implemented in the Boulter and Brown system, will allow one of ordinary skill in the art to avoid a blank display area on a client during buffering time. One of ordinary skill in the art would be motivated to utilize the teachings of Liu in the Boulter and Brown system in order to make buffering process less boring, which improves service quality perceived by the user and produces advertisement income and commercial benefits for video contents providers and network living broadcasting operators (Liu: paragraph [0025]).

As for claim 17, the claims list all the same elements of claim 10, but in a non-transitory machine-readable storage medium; and program instructions residing in said non-transitory machine-readable storage medium (Brown: paragraph [0104] describes a computer program product embodied in a machine-readable storage device for execution by a processor to perform desired functions) configured to perform functions to carry the steps of rather than system form.  Therefore, the supporting rationale of the rejections to claim 10 applies equally as well to claim 17.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yruski et al. (US 2007/0094081) teach ad serving method and apparatus for asynchronous advertising in time and space shifted media network
Ranasinghe et al. (US 2006/0265421) teach method for creating a playlist
Jhoney (US 2017/0262888) teach method for generating location-based advertisement, involves substituting first advertisement content in advertisement sequence

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459